DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment 
Claim 1, 3, 7, 1-12, 14-15, 17-18, 20 are amended and filed on 2/11/2021.
 Claim 2 is cancelled. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In line 2 of claim 10, “conector” is changed to “connector” for spelling purposes.

Allowable Subject Matter
Claims 1, 3-22 are allowed.
As to claim 1, a needle assembly comprising: a catheter hub attached to a catheter tube’ a needle; a protective cap comprising a first section and second section; and detachment line located between the first section and second section and wherein the detachment line comprises a weakened section or a seam held together by a joining connector and is configured to be separable to separate the first section of the protective cap from the second section of the protective cap; and wherein said second section is removable from the needle shaft prior to, and 
 In particular, Smith (US. 3,434,473) is the closest prior art of record. Even though Smith discloses a needle assembly comprising: a catheter hub attached to a catheter tube’ a needle; a protective cap comprising a first section and second section; and detachment line located between the first section and second section and wherein the detachment line comprises a weakened section or a seam held together by a joining connector and is configured to be separable to separate the first section of the protective cap from the second section of the protective cap; and wherein said second section is removable from the needle shaft prior to, and following, separation of the first section from the second section, Smith fails to disclose wherein the needle shaft projects through the catheter tube, and wherein said second section is frictionally engaged to the catheter hub.
As to claim 11, a needle assembly comprising: a catheter hub; a catheter tube’ a needle with a needle tip; a needle cap comprising a first section and second section; and wherein said first section comprising an elongated sleeve having a bore; said second section comprising a base portion comprising a lower opening and the base portion covering at least a part of the catheter hub; and said second section being removably attached to the catheter hub and removable from the catheter hub before using the needle for puncturing and mountable over the catheter hub following venipuncture; at least one stabilization element comprising a planar surface extending laterally of the base portion in combination with other claimed structure was not found or rendered obvious by the prior art of record.

As to claim 18, a method of stabilizing a puncture site comprising: separating a protective cap into a first section and a second section along a detachment line; said first section comprising an elongated sleeve having a bore; and said second section having a base portion comprising two side walls and an opening between the two side walls and a top wall; placing a catheter hub in the opening between the two side walls of the second section after separating a needle from the catheter hub;  applying an adhesive pad or strip over both the second section and the catheter hub in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, West et al. (US. 20090187153A1) (“West”) is the closest prior art of record. Even though West discloses a method of stabilizing a puncture site comprising: separating a protective cap into a first section and a second section along a detachment line; said first section comprising an elongated sleeve having a bore; and said second section having a base portion comprising two side walls, West fails to disclose that base portion has an opening between the two side walls and a top wall; placing a catheter hub in the opening between the two side walls of the second section after separating a needle from the catheter hub;  applying an adhesive pad or strip over both the second section and the catheter hub.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Response to Arguments
Applicant’s arguments, see remark, filed 2/11/2021, with respect to claims 11 and 18 have been fully considered and are persuasive.  The 102 rejection of claims 11, 18 has been withdrawn. 
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        
/Lauren P Farrar/Primary Examiner, Art Unit 3783